Title: From George Washington to the Board of War, 8 May 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 8th May 1780
          
          It appears by the inclosed Copy of a letter from Baron Steuben that about 1500 Muskets fitted with Bayonets and the same number of

Bayonet Belts and Cartouch Boxes of the new construction are wanting to compleat the troops in this Cantonment—You will be pleased therefore to direct the above quantity to be sent forward as speedily as our circumstances will admit—The Musketts which will be returned are for the most part in perfect order, except wanting Bayonets and the Cartouch Boxes are of the old kind. I am &.
        